Title: To Thomas Jefferson from William Kilty and Nicholas Fitzhugh, with Jefferson’s Order, 24 March 1804
From: Kilty, William,Fitzhugh, Nicholas
To: Jefferson, Thomas


          
            [24 Mch. 1804]
          
          
            
              United States
              }
              Presentment for Keeping a Billiard Table without License—December Term 1803
            
            
              ag
            
            
              James Moore
            
          
          In this Case the defendant Submitted to the Court, which Submission amounted to a Confession of the fact Charged And He was fined as the Law directs in the Sum of 150 dollars
          The Court at the defendants request heard Testimony on his behalf for the purpose of determining Whether they Should recommend a remission of his fine or any part thereof
          The result of this Testimony was, that the defendant had taken some Steps to procure his Licence which on the first application He was prevented from obtaining by a Misapprehension of the Law, and Altho He did not proceed to use all the Means in his Power, that his Neglect or omission was not so great as to Merit so high a fine—But, inasmuch as He would have had to Pay 50 dollars for his Licence, it is Considered Just that He Should Still be liable for that Sum and for the Costs of the Prosecution—The Undersigned Judges do therefore respectfully recommend to the President of the United States a remission of One Hundred dollars part of the aforesaid fine
          
            W Kilty 
            N Fitzhugh 
          
          
             [Order by TJ:] 
            a pardon to be issued to the extent recommended by the judges
          
          
            Th: Jefferson 
            Mar. 25. 04.
          
        